SUMMARY ORDER

Mac Truong appeals from an Order entered in the United States District Court for the Southern District of New York (Preska, J.) on May 4, 2006. Truong alleged that the American Bible Society’s publication of the Bible defamed him, and he sought declaratory and injunctive relief. The district court dismissed Truong’s complaint pursuant to Rule 12(b)(1), Fed.R.Civ.P. Truong v. Amer. Bible Society, 367 F.Supp.2d 525 (2005). We affirmed the district court’s dismissal. Troung v. Amer. Bible Society, 171 Fed.Appx. 898 (2d Cir.2006). Truong then moved to vacate the dismissal and to amend his complaint. The district court denied Truong’s motion on May 4, 2006. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues on appeal.
A motion to alter or amend a judgment under Rule 59, Fed.R.Civ.P., must be filed “no later than 10 days after the entry of the judgment.” Fed.R.Civ.P. 59(e). Truong’s motion, which was filed more than a year after entry of the judgment that he sought to amend, was untimely under Rule 59(e).
An untimely motion under Rule 59(e) may be considered a motion for relief from judgment under Rule 60(b). Branum v. Clark, 927 F.2d 698, 704 (2d Cir.1991). Disposition of a Rule 60(b) motion is left to the sound discretion of the trial court and will not be disturbed on appeal absent an abuse of discretion. National Petrochemical Co. of Iran v. M/T Stolt Sheaf, 930 F.2d 240, 244 (2d Cir.1991). There was no abuse of discretion here. Accordingly, we hereby AFFIRM the judgment of the district court.